DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/01/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicolo Davidson on 8/4/2021.
Claim 32 of the application has been amended as follows:
The method of claim 2, wherein the hydration competitive component is selected from humectants, oils, fats, and combinations thereof.
The Abstract has been amended as follows:
.
Allowable Subject Matter
Claims 2, 27, 29, and 32-33 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of the PTAB decision of 01/06/2021 (incorporated by reference) the closest prior art of record fails to teach or render obvious the invention of claim 2.
As noted by the Board, Xia (CN 202540684) in view of Stepto (EPO 0326517 A1), Christensen (US 5776534), and Wenger (US 5939124), the closest prior art to the claimed invention, relies upon impermissible hindsight to reconstruct the claimed method of increasing starch gelatinization in a starch-containing pet food product using an extruder system having primary and satellite extruders, and the prior art does not teach or suggest the claimed addition of temperature or shear sensitive ingredients, or hydration competitive components, only to the auxiliary/satellite extruders. Therefore, claim 2 is allowable in view of the prior art.
Claims 27, 29, and 32-33 are allowed as a result of depending upon allowable claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792